IN THE SUPREME COURT, STATE OF WYOMING

                                     2015 WY 151

                                                              October Term, A.D. 2015

                                                                  December 2, 2015

PEDRO ORLANDO ALVALLE,

Appellant
(Defendant),

v.                                                S-15-0166

THE STATE OF WYOMING,

Appellee
(Plaintiff).


     ORDER AFFIRMING THE DISTRICT COURT’S “NOTICE REGARDING
               REQUEST FOR CREDIT FOR GOOD TIME”
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court.
Appellant filed this appeal to challenge the district court’s May 18, 2015, “Notice
Regarding Request for Credit for Good Time.”

[¶2] On September 30, 2015, Appellant’s court-appointed appellate counsel filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). The same day, this Court entered an “Order
Granting Motion for Extension of Time to File Pro Se Brief.” This Court ordered that, on
or before November 17, 2015, Appellant “may file with this Court a pro se brief
specifying the issues he would like this Court to consider in this appeal.” This Court also
provided notice that, after the time for filing a pro se brief expired, this Court would
“make its ruling on counsel’s motion to withdraw and, if appropriate, make a final
decision on this appeal.” This Court notes that Appellant has not filed a pro se brief or
other pleading in the time allotted.

[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s “Notice Regarding Request for Credit for Good Time”
should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Pedro Orlando Alvalle, is hereby permitted to withdraw as counsel of
record for Appellant; and it is further

[¶5] ORDERED that the district court’s May 18, 2015, “Notice Regarding Request for
Credit for Good Time” be, and the same hereby is, affirmed.

[¶6]   DATED this 2nd day of December, 2015.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice